Case 1:16-cr-00377-PA oc nt191 Filed 06/26/20 Page 1of1
Mitchell Dinnerstein 9

Attorney at Law

20 Vesey Street - Suite 400
New York, New York 10007
212.925.0793 (office)
212.964.2926 (fax)
917.763.2897 (cell)

md@dinnersteinlaw.com

BY ECF AND MAIL

June 26, 2020

United States District Court
Southern District of New York
Chambers for the Hon. Judge Paul Engelmayer

Thurgood Marshall Courthouse, 40 Foley Square
New York, New York 10007

Re: United States v. John Afriyie
16-CR-377 (PAE)

Dear Judge Engelmayer:

This Court wrote an opinion and order on February 10, 2020 directing that Mr. Afriyie in
the above case was required to pay restitution in the sum of $511,368.92. The Court further
indicated that the amended order for restitution and an amended judgment will be filed. It has
not yet been filed. Mr. Afriyie has indicated to me that the Probation Officer believes that the
present restitution is substantially higher, based upon the original judgment of $663,028.92.. To
resolve this matter with the Probation Department,, it seems necessary for this Court to file its
Amended Order of Restitution and an Amended Judgment so that the matter of restitutionis
resolved as ordered by this Court. Also, it will give Mr. Afriyie an opportunity to appeal this
Court’s Restitution Order if he so chooses.

Thank you in advance for your attention to this matter.

Very truly yours,

{/S/

Mitchell Dinnerstein
cc.: Edward Imperatore and Christine Magdo, Esqs.
ce.: John Afriyie

cc.: Robert Culp, Esq.

 
